Filed 11/4/22 In re Charles G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                             DIVISION TWO


 In re Charles G., Person Coming                                     B318363
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                                  (Los Angeles County
 DEPARTMENT OF CHILDREN                                              Super. Ct. No. 20CCJP03534A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 M.M. et al.,

           Defendants and Appellants.


     APPEALS from orders of the Superior Court of Los Angeles
County, Gabriela H. Shapiro, Judge Pro Tempore. Affirmed.
     Karen B. Stalter, under appointment by the Court of
Appeal, for Defendant and Appellant M.M.
     Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant C.G.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter Ferrera, Senior Deputy
County Counsel, for Plaintiff and Respondent.
               ______________________________________
      The juvenile court terminated the parental rights of
appellants C.G. (Father) and M.M. (Mother). (Welf. & Inst. Code,
§ 366.26.)1 Appellants challenge the adequacy of an inquiry into
Father’s ancestry under the Indian Child Welfare Act (ICWA).
(25 U.S.C. § 1901 et seq.; Welf. & Inst. Code, § 224 et seq.) We
conclude that notices sent to four tribes and two agencies were
sufficient. Additional inquiry would not help: Father admittedly
lacks tribal membership, which is a prerequisite to a finding that
his child is Indian. We affirm.
             FACTS AND PROCEDURAL HISTORY
       When Mother gave birth to Charles G. in 2020, hospital
staff found drug paraphernalia on her person. She admitted
taking heroin in the hospital bathroom and tested positive for
opiates, methamphetamine, and amphetamine. Mother has used
heroin for 10 years and took it throughout her pregnancy. Father
confirmed Mother’s disclosure that he also uses drugs; he began
using heroin as a teenager. Newborn Charles tested positive for
opiates and began treatment for drug withdrawal symptoms.
       Respondent County of Los Angeles Department of Children
and Family Services (DCFS) detained Charles. In the detention
report, Mother denied Indian heritage but said that Father has
Cherokee ancestry. Father indicated that he is half Cherokee, in
the Red Paint Clan, and is seeking tribal membership.


      1  Unlabeled statutory references are to the Welfare and
Institutions Code.


                                   2
      A dependency petition, filed July 1, 2020, alleged that
appellants’ drug abuse endangers Charles’s health and safety,
and places him at risk of harm. An Indian Child Inquiry
(ICWA-010) form attached to the petition states that Charles
may be a member of the Cherokee Red Paint Clan.
      Father submitted a Parental Notification of Indian Status
(ICWA-020) form stating that he and Charles are or may be tribe
members, and one or more of his relatives is or was a member of
“Cherokee Nation (Red Paint Clan).” Father specified, “My
father, paternal grandmother, and my great grandfather were
members.” At the detention hearing, the court found reason to
believe Charles is Indian, noting Father’s claim of Cherokee
heritage. It ordered DCFS to investigate and notify the
appropriate tribes. The court found no reason to know Mother
has Indian heritage: She denied it in her ICWA-020 form and
her counsel denied it at the hearing. The court deemed Father to
be a presumed parent. It found that Charles is in imminent
physical danger and placed him in the temporary custody of
DCFS.
      In the jurisdiction report, DCFS showed that on August 14,
2020, it sent ICWA-030 notices to the Cherokee Nation; Eastern
Band of Cherokee Indians; The Chickasaw Nation; United
Keetoowah Band of Cherokee Indians in Oklahoma; the
Secretary of the Interior; and the Bureau of Indian Affairs.2 The
notices gave information about appellants and their biological
parents, grandparents and great grandparents. The social
worker’s declaration attached to the ICWA-030 notices avers that

     2  Mother acknowledges there are “only three federally-
recognized Cherokee tribes”: Cherokee Nation, Eastern Band of
Cherokee Indians, and the United Keetoowah Band.


                                   3
Father claims “Red Paint Clan, Cherokee Nation ancestry. He
stated he is ½ Cherokee. He is in the process of establishing
himself as a tribal member of the Cherokee Nation.”
       Charles was placed with his maternal aunt (Aunt). He is at
risk of developmental delays due to drug exposure and premature
birth. Mother admitted using heroin while pregnant, saying she
tried to “detox” by taking it morning or evening “as needed.” She
did not try to detox by seeking medical care. She did not have
prenatal care but went to the emergency room several times; she
knew she had a high-risk pregnancy. She used heroin the week
she gave birth to Charles.
       Mother visited Charles twice and knows he is on drug
withdrawal medication. Appellants use heroin together. They
are homeless and failed to appear for drug tests. Shortly before
the jurisdiction hearing, Mother tested positive for
methamphetamine, opiates, and morphine. Father knew Mother
used heroin while pregnant. He said he “uses heroin and
methamphetamine for self-medication” and has not started a
rehabilitation program. He had not met Charles in person by the
end of August 2020 but occasionally sees him on FaceTime.
       Father was a dependent of the court from 1990–2007. He
was born addicted to heroin and grew up in foster care. His
biological mother died several years ago. Charles’s paternal
grandfather (PGF) was incarcerated throughout Father’s
childhood; Father met PGF only once in Father’s lifetime, in
2016. They have not been in touch since then.
       Aunt is aware that appellants use drugs and were homeless
during Mother’s pregnancy; they were constantly evicted from
shelters and motels. The maternal grandmother said Mother
began using methamphetamine in high school, attended a




                                  4
rehabilitation program at age 18, and has regularly used drugs
for 10 years. Mother thought using less heroin while pregnant
would diminish its impact on the baby. Mother did not have
prenatal care, saw Charles only twice after giving birth, and is
now “off the radar” and difficult to locate.
       The court sustained the petition on August 27, 2020. It
delayed disposition while awaiting ICWA responses. DCFS
received a September 2, 2020 letter from the Eastern Band of
Cherokee Indians, stating that Charles is neither registered nor
eligible to register as a member. A letter dated September 9,
2020, from the Chickasaw Nation Child Welfare Services, says no
Indian ancestors were found in their records and Charles is not a
Chickasaw “Indian Child” under ICWA. The record does not
contain replies from other tribes and government entities that
were sent ICWA-030 notices.
       On October 13, 2020, at the disposition hearing, the court
removed Charles from parental custody and found he is not an
Indian child. Appellants participated in the hearing and did not
object. They were ordered to complete a six-month drug program,
random drug testing, a parenting program, individual counseling,
and monitored visits with Charles.
       Six months later, DCFS reported that appellants did not
enroll in any programs or visit Charles and are homeless.
Charles is bonding with Aunt and other maternal relatives.
Appellants visited him once and have no bond with him.
       In June 2021, appellants falsely claimed to be enrolled in a
drug program. When a social worker called to confirm their
participation, she was told that Mother never enrolled and
Father left the program, without finishing it, a year earlier. Aunt
reported that when appellants came for a visit, Mother was




                                   5
visibly pregnant and told Aunt she planned to leave California to
prevent DCFS from detaining the baby. Appellants failed to
show up at subsequent scheduled visits with Charles. The court
ended appellants’ reunification services on July 14, 2021, and
scheduled a permanent plan hearing.
       Before the permanent plan hearing, DCFS reported that
Aunt intends to adopt Charles, who has lived with her since birth
and is bonded to her. She is loving, protective, and tends to all
his needs. Appellants visited Charles a total of four times since
his detention. DCFS asked the court to terminate parental
rights.
       Mother gave birth to H.G., who was detained when he and
Mother tested positive for opiates. On January 6, 2022, the court
found Charles is adoptable and has no bond with appellants.
Over appellants’ objections, the court terminated parental rights
and freed Charles for adoption.
                            DISCUSSION
       We review ICWA findings to see if they are supported by
substantial evidence. (In re A.M. (2020) 47 Cal.App.5th 303,
314.) ICWA establishes standards to follow when an Indian child
is removed from parental custody. (In re Austin J. (2020) 47
Cal.App.5th 870, 881–882.) An “Indian child” is defined as
“either (a) a member of an Indian tribe or (b) is eligible for
membership in an Indian tribe and is the biological child of a
member of an Indian tribe.” (25 U.S.C. § 1903(4); Welf. & Inst.
Code, § 224.1, subd. (a); In re Ezequiel G. (2022) 81 Cal.App.5th
984, 1010 [ICWA “ ‘is limited to children who are either enrolled
in a Tribe or are eligible for enrollment and have a parent who is
an enrolled member’ ”].)




                                   6
       From initial contact with a family, DCFS and the court
have “an affirmative and continuing duty to inquire” whether a
child “is or may be an Indian child.” (§ 224.2, subd. (a).) This
means “asking the child, parents, legal guardian, Indian
custodian, extended family members, and others who have an
interest in the child . . . whether the child is, or may be, an Indian
child.” (Id., subd. (b).) At initial appearances, the court must ask
if a participant knows whether the child is Indian. (Id., subd.
(c).) Additional inquiry and notice to tribes is required if there is
“reason to believe” or “reason to know” that the child is Indian.
(Id., subds. (d), (e) & (f).)
       From its initial contact with appellants, DCFS inquired
into their Indian ancestry. It told the court that Charles may
have Indian ancestry in the ICWA-010 form attached to the
petition and the ICWA-020 forms submitted at the detention
hearing. The court found reason to know that Charles may be
Indian and ordered that notice be given to appropriate tribes.
       DCFS sent ICWA-030 notices by certified mail to four
tribes and two agencies. They listed the names, birth dates, and
birth places of Father, PGF, the paternal grandmother, the
paternal great grandfather and great grandmother, along with
the same information for Mother and her relatives. Paternal
relatives are listed as Cherokee or Chickasaw tribe members.
The social worker specifically cited Father’s “Red Paint Clan
Cherokee Nation ancestry” in the notices.
       At the outset of the dependency proceeding, Father said he
was seeking membership in the Cherokee tribe. The social
worker advised the tribes of his intentions in her ICWA-030
declaration. Father did not inform the juvenile court, nor does he
assert on appeal, that his tribal membership was confirmed. In




                                     7
his brief, Father says several times “he may be eligible for
membership” through paternal relatives.
       Father’s acknowledgement that he is not a tribe member,
only seeking membership, is substantial evidence that Charles is
not an “Indian child” because he is not the child “of a member of
an Indian tribe.” (25 U.S.C. § 1903(4)(b).) “[A]n Indian child is
one with a tribal affiliation, not merely Indian ancestry.” (In re
Ezequiel G., supra, 81 Cal.App.5th at p. 1009.) “Because tribal
membership typically requires an affirmative act by the enrollee
or her parent, a child’s parents will, in many cases, be a reliable
source for determining whether the child or parent may be a
tribal member. We therefore believe a juvenile court may find an
ICWA inquiry was adequate even if an agency has not
interviewed some available family members.” (Id. at p. 1010.)
       Appellants complain that DCFS failed to interview PGF;
however, no one had PGF’s contact information. In researching
the ICWA-030 notices, the social worker learned PGF’s current
and former addresses are “unknown.” Father saw PGF once, in
2016. Father’s statement that he “has” PGF on Facebook is
ambiguous. Father did not state that he communicates with PGF
on Facebook or in any other manner. There is no mention in the
record that Father has any contact with his twin brother, or that
the brother knows about tribal enrollment.
       Appellants make no proffer on appeal that there is reason
to believe that PGF or Father’s twin brother could supply
information that Charles may be an “Indian child.” (In re Dezi C.
(2022) 79 Cal.App.5th 769, 786 (Dezi), review granted Sept. 21,
2022, S275578.) Absent such a proffer, we do not automatically
remand the case for further inquiry. (Ibid.)




                                    8
       ICWA is based on membership in “an Indian tribe.” (§ 224,
subd. (a)(1).) A tribe “sets its own membership criteria and is the
keeper of membership records, and thus its determination ‘that a
child is or is not a member of, or eligible for membership in, that
tribe’ ” is “ ‘conclusive.’ ” (In re Ezequiel G., supra, 81
Cal.App.5th at p. 1010, quoting § 224.2, subd. (h).) DCFS need
not contact a clan when the tribe keeps the records and makes
membership determinations.
       Notice was given to four tribes, including the Cherokee
Nation, with names and birth information for Father’s family and
his claim of ancestry in the Red Paint Clan. No tribe responded
that Charles is a tribe member. Appellants make no proffer that
Father took necessary steps and has now established his tribal
membership, to show that Charles is eligible for membership.
(25 U.S.C. § 1903(4)(b).) Appellants have not shown a
prejudicially deficient ICWA inquiry affecting the outcome or a
miscarriage of justice. (Cal. Const., art. VI, § 13.)




                                   9
                          DISPOSITION
      The orders are affirmed.
      NOT TO BE PUBLISHED.




                                           LUI, P. J.
We concur:




      HOFFSTADT, J.




      BENKE, J.*




      * RetiredAssociate Justice of the Court of Appeal, Fourth
Appellate District, Division One, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                   10